Per Curiam.
The two vehicles were proceeding in opposite directions. The collision occurred on the portion of The Plaza for northbound traffic. It is conceded that the negligence of the driver of the southbound vehicle was the sole proximate cause of the collision and its tragic consequences.
Plaintiff was the sole occupant of the Chevrolet station wagon. He testified he could not remember anything from 7:00 or 7:30 p.m. on Saturday, May 6, 1961, until he “became awake” in the hospital the following Tuesday. Sistrunk was the sole occupant of the 1957 Ford.
*490Plaintiff offered evidence tending to show his Chevrolet station wagon was the northbound car. Defendant offered evidence tending to show the Ford operated by Sistrunk was the northbound car. Whether plaintiff or Sistrunk was the driver of the southbound vehicle was the crucial controverted fact. This question was resolved by the jury in plaintiff’s favor.
After careful consideration of defendant’s assignments of error, the conclusion reached is that none discloses prejudicial error or merits particular discussion. Hence, the verdict and judgment will not be disturbed.
No error.